Case 2:16-cv-03493-FMO-AS Document 245 Filed 10/21/20 Page 1 of 10 Page ID #:8013



    1   XAVIER BECERRA
        Attorney General of California
    2   DAVID A. ZONANA
        Supervising Deputy Attorney General
    3   ROXANNE J. CARTER
        Deputy Attorney General
    4   State Bar No. 259441
         600 West Broadway, Suite 1800
    5    San Diego, CA 92101
         P.O. Box 85266
    6    San Diego, CA 92186-5266
         Telephone: (619) 738-9416
    7    Fax: (619) 645-2271
         E-mail: Roxy.Carter@doj.ca.gov
    8   Attorneys for the People of the State of California
    9
                          IN THE UNITED STATES DISTRICT COURT
  10
          FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  11
  12
  13
        CITY OF LONG BEACH, a municipal
  14                                                 CASE NO.: 2:16-cv-03493-FMO-AS
        corporation; COUNTY OF LOS
  15    ANGELES, a political subdivision;
        CITY OF CHULA VISTA, a municipal
  16                                                  NOTICE OF POSSIBLE AMICUS
        corporation; CITY OF SAN DIEGO, a
  17    municipal corporation; CITY OF SAN            BRIEF FROM STATE
                                                      ATTORNEYS GENERAL
        JOSE, a municipal corporation; CITY
  18                                                 Judge:          Hon. Fernando M.
        OF OAKLAND, a municipal
  19    corporation;                                                 Olguin
                                                     Courtroom:      6D
        CITY OF BERKELEY, a municipal                Hearing Date:   November 5, 2020
  20
        corporation; CITY OF SPOKANE, a
  21    municipal corporation; CITY OF
        TACOMA, a municipal corporation;
  22
        CITY OF PORTLAND, a municipal
  23    corporation; PORT OF PORTLAND, a
        port district of the State of Oregon;
  24
        BALTIMORE COUNTY, a political
  25    subdivision; MAYOR AND CITY
  26    COUNCIL OF BALTIMORE; all
        individually and on behalf of all others
  27    similarly situated,
  28
                                                 1
Case 2:16-cv-03493-FMO-AS Document 245 Filed 10/21/20 Page 2 of 10 Page ID #:8014



    1
                                         Plaintiffs,
    2
                       v.
    3
    4   MONSANTO COMPANY;
        SOLUTIA INC., AND PHARMACIA
    5   LLC, AND DOES 1 THROUGH 100,
    6                                  Defendants.
    7
    8           NOTICE TO THE COURT, AND ALL PARTIES BY AND THROUGH
    9   COUNSEL:
  10
  11            Please take notice that the Attorneys General for 21 sovereign states—
  12    Maryland; California; Alaska; Arizona; Connecticut; Delaware; Hawaii; Iowa;
  13    Maine; Massachusetts; Michigan; Minnesota; New Jersey; New Mexico; Oregon;
  14    Rhode Island; Texas; Tennessee; Utah; Vermont; and Wisconsin (hereinafter “State
  15    Attorneys General”)—have concerns about the proposed class action settlement
  16    agreement in the above-captioned case. Accordingly, the State Attorneys General
  17    anticipate requesting permission to file an amicus brief before any final approval
  18    hearing.
  19            The State Attorneys General hereby file this NOTICE OF POSSIBLE
  20    AMICUS BRIEF FROM STATE ATTORNEYS GENERAL and the letter attached
  21    hereto as Exhibit A in order to provide the court notice in advance of the November
  22    5, 2020 preliminary approval hearing of their concerns.
  23    /////
  24    /////
  25    /////
  26    /////
  27    /////
  28    /////

                                                   2
Case 2:16-cv-03493-FMO-AS Document 245 Filed 10/21/20 Page 3 of 10 Page ID #:8015



    1        Nothing in this NOTICE or the attached Exhibit is intended to constitute an
    2   appearance by or subject to jurisdiction the People of the State of California, or any
    3   other state mentioned herein.
    4   Dated: October 21, 2020                       Respectfully submitted,
    5                                                 XAVIER BECERRA
                                                      Attorney General of California
    6                                                 DAVID A. ZONANA
                                                      Supervising Deputy Attorney General
    7
    8
                                                      /s/ Roxanne J. Carter
    9                                                 ROXANNE J. CARTER
                                                      Deputy Attorney General
  10                                                  Attorneys for the People of the State of
                                                      California
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 3
Case 2:16-cv-03493-FMO-AS Document 245 Filed 10/21/20 Page 4 of 10 Page ID #:8016




                                CERTIFICATE OF SERVICE
  Case Name:      City of Long Beach v.                     No.              16-cv-03493
                  Monsanto Company et al

  I hereby certify that on October 21, 2020, I electronically filed the following documents with the
  Clerk of the Court by using the CM/ECF system:
     NOTICE OF POSSIBLE AMICUS BRIEF FROM STATE ATTORNEYS GENERAL
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on October
  21, 2020, at San Diego, California.


              Charlette Sheppard                                  /s/ Charlette Sheppard
                  Declarant                                             Signature

  SD2016301491
  82559796.docx
Case 2:16-cv-03493-FMO-AS Document 245 Filed 10/21/20 Page 5 of 10 Page ID #:8017




                                 INDEX OF EXHIBIT
           NO.                   EXHIBIT                  PAGE NO.
            A.        Letter from the State of Maryland     7-10
                           dated October 21, 2020




                                      Exhibit - A
                                      Page 5 of 10
Case 2:16-cv-03493-FMO-AS Document 245 Filed 10/21/20 Page 6 of 10 Page ID #:8018




                  EXHIBIT A

                                    Exhibit - A
                                    Page 6 of 10
Case 2:16-cv-03493-FMO-AS Document 245 Filed 10/21/20 Page 7 of 10 Page ID #:8019




     BRIAN E. FROSH                                                                                                   ELIZABETH F. HARRIS
     Attorney General                                                                                            Chief Deputy Attorney General

                                                                                                                     CAROLYN QUATTROCKI
                                                                                                                     Deputy Attorney General


                                                       STATE OF MARYLAND
                                       OFFICE OF THE ATTORNEY GENERAL
       FACSIMILE NO.                                                                                                  WRITER'S D IRECT DIAL NO.
       (410) 537-3943                                                                                                        (410) 537-3452
                                                                                                               Email : matthew.zimmerman@maryland.gov


                                                             October 21 , 2020


          The Honorable Fernando M. Olguin
          United States District Court
          Central District of California
          Western Division

                        RE:   City of Long Beach, et al. v. Monsanto Company, et al.
                              Case No. 2: 16-cv-03493-FMO-AS

          Dear Judge Olguin:

                  The States of Maryland, Alaska, Arizona, California, Connecticut, Delaware, Hawaii,
          Iowa, Maine, Massachusetts, Michigan, Minnesota, New Jersey, New Mexico, Oregon, Rhode
          Island, Tennessee, Texas, Utah, Vermont, and Wisconsin (the "States") collectively, write to
          express their concerns about the Motion for Preliminary Approval of Class Action Settlement
          that was filed in the above-referenced matter on August 7, 2020. The States have contacted lead
          counsel for the parties to this matter to raise their concerns and to request that the problematic
          provisions be removed or modified, but to date there is no indication that this has happened.
          Although one or more of the States may offer a formal brief to the Court at a later stage if these
          issues are not addressed by the parties, the purpose of this letter is to alert the Court to the States'
          concerns prior to the Preliminary Approval Hearing scheduled for November 5.

                  Although the States are not class members or parties to this matter, Monsanto has
          provided our Attorneys General with notice of the Settlement Agreement as required by the
          Class Action Fairness Act, 28 U.S.C. § 1715(b). State Attorneys General have a role in the class
          action settlement approval process and seek to voice concerns when appropriate. See 28 U.S.C.
          § 1715; see also S. REP. 109-14, 2005 U.S.C.C.A.N. 3, 6 (requirement "that notice of class
          action settlements be sent to appropriate state and federal officials," exists "so that they may
          voice concerns if they believe that the class action settlement is not in the best interest of their
          citizens."); id. at 34 ("notifying appropriate state and federal officials ... will provide a check
          against inequitable settlements"; "Notice will also deter collusion between class counsel and
          defendants to craft settlements that do not benefit the injured parties.").

                  Paragraph 81 of the Settlement Agreement reduces payments to class members in a state
           whose Attorney General subsequently files a lawsuit against Monsanto related to PCBs. More
                                                 200 Saint Paul Place •:• Baltimore, Maryland, 21202-2021
                                       Main Office (410) 576-6300 •:• Main Office Toll Free (888) 743-0023
                 Consumer Complaints and Inquiries (410) 528-8662 •:• Health Advocacy Unit/Billing Complaints (410) 528-1840
      Health Advocacy Unit Toll Free (877) 261-8807 •!• Homebuilders Division Toll Free (877) 259-4525 •:• Telephone for Deaf (410) 576-6372
                                                        www.marylandattorneygeneral.gov




                                                               Exhibit - A
                                                               Page 7 of 10
Case 2:16-cv-03493-FMO-AS Document 245 Filed 10/21/20 Page 8 of 10 Page ID #:8020




        Page 2

        specifically, the paragraph triggers an immediate twenty-percent reduction in the sum due class
        members upon the mere filing of suit by their state's Attorney General-without reference to the
        eventual outcome of that suit, and regardless of whether the class member could even have
        brought the claims raised by the state. Paragraph 81 thus has the dual effect of discouraging the
        state from suing in the first place and sowing internal discord if it does. This provision
        contravenes public policy because it arbitrarily serves to discourage law enforcement actions by
        state Attorneys General by driving a wedge between the states and their local jurisdictions.
        Indeed, if this paragraph remains, a state could not bring an action for the benefit of all its
        citizens without reducing benefits already allocated to some.

                 Paragraph 41 of the Settlement Agreement purports to release a universe of claims that is
        much broader than the claims asserted in the complaint, including claims that could not have
        been brought by class members in the first instance. PCB contamination typically spreads
        through the movement of stormwater into streams, rivers, lakes, and bays. The laws protecting
        these waters vary from state to state, but they are under the protection of federal, state, and local
        governments, and claims for injury to those waters should not and cannot be swept up by broad
        release language such as that found in the Settlement Agreement. To be clear, because states are
        not members of the proposed class, the Settlement Agreement cannot have any legal effect on
        their rights. Nonetheless, it offends public policy for the Settlement Agreement to even hint at
        compromise of claims that only states can bring.

                 Under Rule 23(e)(2), a Court may approve a proposed settlement only after finding that it
        is "fair, reasonable, and adequate." Fed. R. Civ. P. 23(e)(2). The States believe the Settlement
        Agreement fails this standard because it penalizes class members for state enforcement actions
        and thus impedes the States' fulfillment of their duty to protect their jurisdictions' waters in the
        public trust. Accordingly, the States respectfully request that the Court disapprove the proposed
        settlement agreement so long as it contains language that is intended to dissuade state Attorneys
        General from taking action for the benefit of all the citizens of their respective states.

                  The Attorneys General listed below have authorized me to say that they join in this
        letter.

        Respectfully submitted,




         BRIAN E. FROSH                                         XAVIER BECERRA
         Attorney General of Maryland                           Attorney General of California




         CLYDE "ED" SNIFFEN, JR.                               MARK BRNOVICH
         Acting Attorney General ofAlaska                      Attorney General ofArizona




                                                   Exhibit - A
                                                   Page 8 of 10
Case 2:16-cv-03493-FMO-AS Document 245 Filed 10/21/20 Page 9 of 10 Page ID #:8021




        Page 3




        WILLIAM TONG                               KATHLEEN JENNINGS
        Attorney General of Connecticut            Attorney General of Delaware




                                                  ~~
                  ~ .G:, ,,--_ __


         CLARE E. CONNORS                           TOM MILLER
         Attorney General of Hawaii                 Attorney General of Iowa




          fr-'"'·F~
         AARON M. FREY
                                                  Af;j-
                                                  MAURA HEALEY
         Attorney General of Maine                Attorney General ofMassachusetts




         DANA NESSEL                              KEITH ELLISON
         Attorney General of Michigan             Attorney General ofMinnesota




         GURBIR S. GREWEL                          HECTOR BALDERAS
         Attorney General ofNew Jersey             Attorney General ofNew Mexico



         ~           +·~u .. -
         ELLEN F. ROSENBLUM                        PETER F. NERONHA
         Attorney General of Oregon                Attorney General of Rhode Island




                                          Exhibit - A
                                          Page 9 of 10
Case 2:16-cv-03493-FMO-AS Document 245 Filed 10/21/20 Page 10 of 10 Page ID #:8022




        Page4




         KEN PAXTON                              HERBERT H. SLATERY III
         Attorney General of Texas               Attorney General of Tennessee




         SEAN D. REYES                            THOMAS J. DONOVAN, JR.
         Attorney General of Utah                 Attorney General of Vermont



         ~j_/L)_,
         JOSHUA L. KAUL
         Attorney General of Wisconsin




                                          Exhibit - A
                                         Page 10 of 10
